The testatrix, Eliza Leiper Kane, died April 29, 1929. A holographic will, dated June 1, 1925, was duly probated on Aug. 10, 1929’, and letters testamentary were granted thereon. Thereafter, a will dated Jan. 30, 1929, and attested by two subscribing witnesses, was presented for probate. A hearing was had and the probate of the earlier will was opened by the court, so as to allow the offer of the later instrument for probate. Objection being made to this will, on the contestants’ application the court assumed jurisdiction of the dispute. A petition was then presented by the contestants, averring that the facts as to the authenticity of the disputed instrument dated Jan. 30, 1929, could not be fully and satisfactorily ascertained without taking apart the document and making physical and chemical tests thereof. After hearing on petition and answer, the following order was entered:
Per Curiam,
Leave is hereby granted to Webster A.
Melcher, of No. 1124 Stephen Girard Building, Philadelphia, Pa., expert in documentary investigation, to make all chemical tests and examinations of the papers and inks and writings used for and in connection with the original document purporting to be the will of Eliza Leiper Kane, dated Jan. 30, 1929', which the said Webster A. Melcher shall decide and conclude are required to determine whether the said alleged will so produced by the said E. Irene Davis is genuine or spurious, and for this purpose the said Webster A. Melcher is authorized to take said will apart.
*264Before the said will is delivered to the said Webster A. Melcher for the purpose of making such tests and examinations, it shall, under the supervision of an officer of this court, be photographed, and photostats thereof shall be taken and copies thereof filed as part of the record in this case; privilege is also given to the attorneys of the parties in interest to receive photostatic copies made of said original document for the use of their clients.
When the tests have been completed the said Webster A. Melcher shall return said original document to the Clerk of the Orphans’ Court, Delaware County, Pennsylvania.